The Attorney General bf Texas
                       August    20,     1980




Honorable Ben Z. Grant, Chairman             Opinion No. MW-230
Judiciary Committee
House of Representatives                     Re: Whether a schoolteacher     may
P. 0. Box 2910                               receive compensation    for service
Austin, Texas 78769                          as a member of a city council

Dear Representative   Grant:

       You inform us that two school teachers employed and paid by the
Angleton Independent School District have been elected to the Argleton
City Council.    You ask whether it violates article XVI, section 40 ‘of ‘the
Texas Constitution   for these persons to receive payment for city council
service.

      Thk office addressed a similar question in Attorney General Opinion
Ii-6 (19731, which concluded that a junior college teacher paid by the State
could serve as a member of the commissioners court only if he renounced his
salary for service as a commissioner.      This conclusion was based on the
following language of article XVI, section 40:

                 State employees op other individuals who receive
            all ap part of their compensation either directly or
            indirectly from funds of the State of Texas and who
            are not State officers, shall not be barred from
            serve      as membq of the governing bodies of school
            districts, cities, towns, or other local governmental
            districts;    provided,  however,   that   su?h State
            employees or other individuals shall receive no salary
            for servirg es members of such governing bodies.

Tex. Const., art. XVI, S40. The reason@ of Attorney General Opinion H-6
is applicable to your question.   A teacher k indirectly paid in part by the
state, and may serve on a city council only if he receives no salary for the
latter service.    See ako Letter Advisory No. 29 0973). We note that your
question and our response are limited to a city’s payment of salary to a city
councilman,     and neither the question nor the answer extends to any
legitimate reimbursement of expenses.




                                p.     731
Honorable Ben 2. Grant, Chairman    - Page Two         (Mw-230)




       The district court decision in Hairgrove v. Pasadena Independent School District
is not inconsistent    with our answer to your question.        Hairgrove v. Pasadena
Independent School District, Cause No. 79-27154, District Court of Harris County,
T29th Judicial District of Texas, Seotember 10, 1979. In that case a teacher emoloved
by an independent school district was also a.salaried member of the Pasadena City
Council.   When the sdiool district became aware that he received compensation       for
serving on the city council, it withheld his salary. The teacher sued for back pay and
won. The judgment stated that “Article 16, Section 40 does not empower P.I.S.D. to
withhold Plaintiff’s school teacher salary.” Article XVI, section 40 bars the teacher
from receiving compensation for his service on the governing body of a city but it does
not affect his compensation for State employment as a teacher.          Thus, the court
considered a different question from the one you asked, and its decision does not
affect our answer to your inquiry.

                                    SUMMARY

                Article XVI, section 40 of the Texas Constitution permits a
            school teacher paid from state funds to serve as a city council
            member only if he receives no compensation for the city council
            service.

                                                Very truly yours,     //


                                                MARK        WHITE
                                                Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMHTEE

C. Robert Heath, Chairman
Jon Bible
Walter Davis
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                     P-   732